NO. 07-09-0062-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                   AUGUST 27, 2009
                           ______________________________

                            ROBERT LOPEZ, III, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________


              FROM THE 110TH DISTRICT COURT OF FLOYD COUNTY;

                  NO. 4363; HONORABLE WILLIAM P. SMITH, JUDGE

                           _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION


       Appellant, Robert Lopez, III, was convicted, in a two count indictment, of aggravated

robbery, Count I, and burglary of a habitation with intent to commit theft, Count II.

Appellant was sentenced to 45 years confinement on Count I and 20 years confinement

on Count II , all within the Institutional Division of the Texas Department of Criminal Justice,

with all sentences to be served concurrently. It is from this judgment that appellant

appeals. We will affirm.
       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967); In re Schulman, 252
S.W.3d 403 (Tex.Crim.App. 2008). In support of his motion to withdraw, counsel certifies

that he has diligently reviewed the record, and in his opinion, the record reflects no

reversible error upon which an appeal can be predicated. Anders, 386 U.S. at 744-45. In

compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has

candidly discussed why, under the controlling authorities, there is no error in the trial court’s

judgment. Additionally, counsel has certified that he has provided appellant a copy of the

Anders brief and motion to withdraw and appropriately advised appellant of his right to file

a pro se response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App.

1991). The court has also advised appellant of his right to file a pro se response.

Appellant has not filed a response.


       By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.




                                               2
       Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.1




                                                  Mackey K. Hancock
                                                       Justice


Do not publish.




       1
         Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant’s right to file a pro
se petition for discretionary review. See TEX . R. APP. P. 48.4.

                                              3